Citation Nr: 1146087	
Decision Date: 12/16/11    Archive Date: 12/21/11

DOCKET NO.  07-04 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel





INTRODUCTION

The Veteran served on active duty from April 1966 to April 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision of the St. Louis, Missouri Department of Veterans Affairs (VA) Regional Office (RO).

This case was previously remanded by the Board in December 2009 for additional development.  


FINDING OF FACT

The credible and probative lay and medical evidence of record reflects that the Veteran's currently diagnosed bilateral hearing loss and tinnitus did not originate in service or for many years thereafter and are not related to any incident during active service.


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1110, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

2.  The criteria for the establishment of service connection for tinnitus are not met.  38 U.S.C.A. §§ 1110, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified, in part, at 38 U.S.C.A. § 5103, was signed into law on November 9, 2000.  Implementing regulations were created, codified at 38 C.F.R. § 3.159 (2011).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2011).

The United States Court of Appeals for Veterans Claims (Court) held in Pelegrini v. Principi, 18 Vet. App. 112 (2004) that to the extent possible the VCAA notice, as required by 38 U.S.C.A. § 5103(a) (West 2002), must be provided to a claimant before an initial unfavorable decision on a claim for VA benefits.  Pelegrini, 18 Vet. App. at 119-20; see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Prior to the initial adjudication of the Veteran's claims for service connection in the May 2006 rating decision, he was provided notice of the VCAA in February 2006.  The VCAA letter indicated the types of information and evidence necessary to substantiate the claim, and the division of responsibility between the Veteran and VA for obtaining that evidence, including the information needed to obtain lay evidence and both private and VA medical treatment records.  Thereafter, the Veteran received additional notice in March 2006 and January 2011, pertaining to the downstream disability rating and effective date elements of his claims and was furnished a Statement of the Case in January 2007 with subsequent readjudication in a January 2011 Supplemental Statement of the Case.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also Mayfield and Pelegrini, both supra.

All relevant evidence necessary for an equitable resolution of the issues on appeal has been identified and obtained, to the extent possible.  The evidence of record includes service treatment records, private medical records, VA outpatient treatment reports, VA examinations, and statements from the Veteran and his representative.  

The Board finds that the May 2006 and December 2010 VA audiology examinations, performed by the same examiner, show that the VA examiner elicited information from the Veteran concerning his history, subjective complaints, and the functional effects of his disability, which was all that the applicable provisions of 38 C.F.R. §§ 4.1, 4.2, 4.10, require.  Martinak v. Nicholson, 21 Vet. App. 447, 445 (2007).  Moreover, the objective data that are detailed in the VA examination report were based on audiometric testing at the applicable frequencies and the CNC speech discrimination test; and as such, they represent the actual evaluation results of the Veteran's participation in that clinical study.  In addition, the Veteran reported exposure to helicopter noise while working in helicopter maintenance during his active service, that his subsequent occupations were not very noisy, and his recreational noise exposure included motorcycles.  Finally, the examiner also reviewed and considered the Veteran's claims file information, including his service treatment records and military occupational specialty (MOS), in providing his opinions.  Hence, the Board finds that the May 2006 and December 2010 VA audiology examinations may be accepted as adequate.  See 38 C.F.R. §§ 3.159(c) (4), 3.326 (2011).

The Veteran has not indicated that he has any further evidence to submit to VA, or which VA needs to obtain.  There is no indication that there exists any additional evidence that has a bearing on this case that has not been obtained.  The Veteran and his representative have been accorded ample opportunity to present evidence and argument in support of his appeal.  All pertinent due process requirements have been met.  See 38 C.F.R. § 3.103 (2011).

Pertinent Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2011).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disorder on a direct basis, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection will also be presumed for certain chronic diseases, including sensorineural hearing loss, if manifested to a compensable degree within one year after discharge from service. 38 U.S.C.A. § 1112; 38 C.F.R §§ 3.307, 3.309.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. § 1113.

For the purpose of applying the laws administered by the VA, hearing impairment is considered to be a disability when the auditory threshold in any of the frequencies at 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; or when the auditory threshold for at least three of these thresholds are 26 decibels or greater; or when speech recognition scores using the Maryland CNC test are less than 94 percent.  38 C.F.R. §3.385 (2011).

Due to the subjective nature of tinnitus, the Veteran, as a layperson is competent to testify as to his symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  

The determination as to whether the requirements for service connection are met is based on an analysis of all of the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 3.303(a) (2011).  See Baldwin v. West, 13 Vet. App. 1 (1999).  When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).  See Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).  If the Board determines that the preponderance of the evidence is against the claim, then it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule will not be applicable.  Ortiz, 274 F.3d at 1365.

With regard to VA examinations, the Board notes that the most recent examination is not necessarily and always controlling; rather, consideration is given not only to the evidence as a whole but to both the recency and adequacy of examinations.  See Powell v, West, 13 Vet. App. 31, 35 (1999).

Analysis

In statements presented throughout the duration of the appeal, the Veteran has maintained that his current bilateral hearing loss and tinnitus are related to noise exposure from his active service.  Specifically, the Veteran has alleged that his exposure to noise in the military was due to his MOS of a helicopter repairman, wherein he was exposed to noise from helicopters, and he has had hearing loss and tinnitus symptoms since his discharge from active service.  

The Veteran's DD Form 214 indicates that his MOS was that of a helicopter repairman.  Giving due consideration to the service department records and the lay evidence from the Veteran, the Board finds that this evidence is sufficient to support his contention that he was exposed to loud noise working as a helicopter repairman during his active service.  See 38 U.S.C.A. § 1154(a) (West 2002).  

Service treatment reports reflect that, upon entry into active service, the Veteran reported having a history of running ears which was specified as ear wax, however, he also reported no history of hearing loss or hearing problems and that he felt good.  In the April 1966 entrance examination, a clinical evaluation of the ears was normal and audiometric testing revealed hearing threshold levels at 500, 1000, 2000, and 4000 Hertz noted to be respectively 0, 0, 0, and 10 in the right ear, and 10, 0, 0, and 10 in the left ear.  Service department audiometric readings prior to October 31, 1967, must be converted from American Standards Association (ASA) units to International Standard Organization (ISO/ANSI) units.  Thus, the results of the audiometric testing at entrance, converted from ASA to ISO/ANSI units, are as follows: 15, 10, 10, and 15 in the right ear, and 25, 10, 10, and 15 in the left ear, at 500, 1000, 2000, and 4000 Hertz, respectively.  In the March 1969 Report of Medical History the Veteran reported no history of ear trouble or hearing loss and stated that his health was good.  The March 1969 separation examination also demonstrated no abnormalities of the ears or drums upon clinical evaluation and audiometric testing revealed hearing threshold levels at 500, 1000, 2000, 3000, and 4000 Hertz noted to be respectively 0, 0, 0, 0, and 10 in the right ear, and 0, 0, 0, 5, and 5 in the left ear.  

In an April 1969 VA application for outpatient treatment, the Veteran applied for dental treatment.  No reports of hearing problems or tinnitus were noted at the time.  

VA outpatient treatment reports reflect that the Veteran was initially treated for hearing complaints in September 2005, wherein he requested a hearing evaluation as he had noticed having a difficulty with communicating with people and his wife had told him about his declining hearing.  In a November 2005 VA audiology evaluation, the Veteran reported that he had hearing problems for approximately 30 to 40 years and had had constant tinnitus since 1969, toward the end of his service in the Army wherein he had worked as a helicopter mechanic.  At this time, audiological data had revealed mild sloping to moderately severe sensorineural hearing loss for the right ear and moderate sloping to severe sensorineural hearing loss for the left ear.  In a December 2005 VA audiological evaluation, the Veteran reported having been a helicopter mechanic in the military for three years without hearing protection, that he was exposed to excessive loud noises on a daily basis, and he had bilateral nonpulsatile tinnitus with hearing loss in both ears, but more noticeable on the left.  The Veteran was diagnosed with bilateral sensorineural hearing loss, left greater than right, with a history of excessive noise exposure and the VA medical provider noted a longstanding history of asymmetric hearing loss.  

In a May 2006 VA audiology examination, the Veteran reported having hearing loss and tinnitus with the situation of greatest difficulty being general conversation.  He reported a history of military noise exposure from working as an aircraft mechanic with routine exposure to loud aircraft noise.  The Veteran's post military occupations included working for Philips petroleum, the highway department, and the post office, none of which were very noisy.  The Veteran denied any recreational noise exposure.  He reported having bilateral constant tinnitus since active service in 1969.  The examiner found that puretone audiometry revealed a moderate degree high frequency sensory hearing loss in the right ear and a mild to severe degree sensory hearing loss in the left ear.  The examiner concluded that the separation examination values indicated normal hearing across the frequency range 500 through 6000 Hertz bilaterally and that, unless other information not reviewed indicated otherwise, the claims for hearing loss and tinnitus were not supported by these findings.  He opined that it was less likely than not that hearing loss and tinnitus were caused by or the result of military related acoustic trauma.  

A July 2006 VA outpatient treatment report reflects that the Veteran was diagnosed with bilateral tinnitus and hearing loss secondary to chronic exposure to helicopter noises while in the military.  In July 2007, the Veteran was assessed with sensorineural hearing loss.  A June 2008 VA outpatient treatment report reflects that audiological testing revealed mild to moderately severe sensorineural hearing loss at 250 to 8000 Hertz in the right ear and mild to severe sensorineural hearing loss at 250 to 8000 Hertz in the left ear.  The Veteran underwent a hearing aid fitting in August 2008.  

In a February 2010 private medical report, the Veteran reported a history of hearing loss which gradually began 40 years ago and which may be related to noise exposure.  He reported that noise exposure was secondary to aircraft noise, which occurred 43 years ago.  The Veteran also reported having tinnitus.  He was diagnosed with sensory hearing loss, bilateral, and tinnitus.  The private physician found that bilateral nonsyndromic hearing loss, worse in high frequencies, began during the military when the Veteran was exposed to helicopter engine noise and it was most likely that the loss was related primarily to that noise exposure.  

A December 2010 VA audiology examination was performed by the same examiner who performed the March 2006 VA audiology examination.  At this time, the Veteran complained of hearing loss and tinnitus and reported a history of military noise exposure from helicopter maintenance, post service occupational noise exposure as an assembler for Pittman manufacturing, and recreational noise exposure from motorcycles.  The Veteran denied any other causes of hearing loss.  He also reported having current constant tinnitus which had its onset during his military service.  Audiological findings revealed a mild to severe degree of sloping sensorineural hearing loss bilaterally.  Based upon a review of the claims file, including the service treatment records and VA medical records, the examiner concluded that hearing loss and tinnitus were less likely than not caused by or the result of military related acoustic trauma.  The examiner found that the entrance examination in April 1966 documented normal hearing, and the separation examination in March 1969 clearly documented normal hearing, consistent with the entrance data.  The examiner noted that, at the time of induction, the service treatment records note a complaint of "running ears" and this condition was not indicated on the separation medical examination and therefore apparently was not a persistent problem and had been resolved.  He also found that hearing loss and tinnitus were not identified as problem areas on the separation medical examination.  The examiner noted that, while the Veteran's MOS likely exposed him to high risk noise, the service treatment records did not indicate that this had a permanent negative impact on hearing and all the hearing tests in the service treatment records documented normal hearing.  He also noted that the Veteran had no combat service or combat citations.  The examiner also noted the Veteran's history of post service occupational noise exposure and recreational noise exposure.  Finally, the examiner concluded that the current hearing loss and tinnitus were most likely a result of a longstanding condition, the severity of which had progressed over time from exposure to post military occupational and recreational noise.  

After a review of the record, the Board concludes that entitlement to service connection for bilateral hearing loss and tinnitus is not warranted.  In this regard, the Board finds that bilateral hearing loss or tinnitus were not shown in service or for many years thereafter, and there is no probative medical evidence of an opinion relating the Veteran's bilateral hearing loss or tinnitus to his military noise exposure.  

While the Veteran's service records support his claim that he was exposed to loud noise during active service, the evidence of record demonstrates that there is no indication that a hearing loss disability was incurred in service.  The Board notes that the April 1966 entrance examination, when converted to ISO units, and the March 1969 separation examination both revealed normal hearing and, even at the time of such in-service noise exposure, the Veteran did not suffer from any diminished hearing acuity.  In this regard, the Board observes that the April 1966 audiology examination, when converted to ISO units, did not reveal abnormal hearing, with hearing threshold levels at 15, 10, 10, and 15 in the right ear, and 25, 10, 10, and 15 in the left ear, at 500, 1000, 2000, and 4000 Hertz, respectively.  Although the Board notes that there was a 25 decibel loss at 500 Hertz in the left ear on entrance (see Hensley  v. Brown, 5 Vet. App. 155, 157 (1993) (the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss), the March 1969 separation examination demonstrated no abnormalities of the ears or drums upon clinical evaluation and audiometric testing revealed hearing threshold levels at 500, 1000, 2000, 3000, and 4000 Hertz noted to be respectively 0, 0, 0, 0, and 10 in the right ear, and 0,0, 0, 5, and 5 in the left ear.  Notably, the most recent VA examiner in December 2010 found that the audiometric results shown on separation were consistent with those reported on entrance.  In addition, no additional complaints or findings of hearing loss or ear problems were noted in the summary of defects and diagnoses.  Moreover, the Veteran reported that he had no history of hearing loss at separation and that his health was good despite the fact that the Veteran did, in fact, report at the time a history of abnormalities with respect to other disorders such as mumps, chronic or frequent colds, skins disease, and boils.  Thus, the evidence does not demonstrate that the Veteran's hearing loss was onset during his active service.  

Therefore, in light of the contrary lay and medical evidence contained in the service department records, the Board finds that the Veteran's recent post-service accounts of diminished hearing beginning at the time of the in-service noise exposure lacks credibility, because the Veteran had previously given other medical history that did not mention the recently alleged post-service account, namely that his hearing loss and tinnitus began following noise exposure in service, as noted in the August 2006 Notice of Disagreement and February 2007 VA Form 9, which he now proffers many years after service and in connection with his VA compensation claim.  See Cromer v. Nicholson, 19 Vet. App. 215 (2005).  Moreover, the Veteran's reports of having no post-service occupational and recreational noise exposure reported in the May 2006 VA examination are also contradicted by his later reports in the December 2010 VA examination in which he reported having post-service occupational and recreational noise exposure.  

The post-service medical evidence of record demonstrates that there is no evidence of a hearing loss disability in the medical record until the September 2005 VA outpatient treatment report in which the Veteran requested a hearing evaluation as he had noticed having a difficulty with communicating with people and his wife had told him about his declining hearing.  A subsequent November 2005 VA audiology evaluation revealed bilateral sensorineural hearing loss.  Such audiological examination is dated approximately 36 years after the Veteran's discharge from service.  Moreover, the April 1969 VA Application for Outpatient Treatment reflects that the Veteran only sought dental treatment at this time and did not report any additional problems including hearing loss and tinnitus.  Therefore, the record evidence indicates no showing that the Veteran's hearing loss disability was manifested to a compensable degree within a year following service for purposes of presumptive service connection.  38 C.F.R. §§ 3.307, 3.309.  

The Board also finds that, it is abundantly clear that the July 2006 VA outpatient treatment report, in which the Veteran was diagnosed with bilateral tinnitus and hearing loss secondary to chronic exposure to helicopter noises while in the military, and the February 2010 private medical record, in which the private physician found that bilateral nonsyndromic hearing loss began during the military when the Veteran was exposed to helicopter engine noise, are based on history provided solely by the Veteran.  Because the July 2006 VA outpatient treatment report and February 2010 private medical record are based on the history provided solely by the Veteran, which as discussed above lacks credibility, they amount to no more than medical opinions premised upon the unsubstantiated accounts of a claimant and likewise are of no probative value.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993); Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  Although the July 2006 VA medical provider and the February 2010 private examiner may be competent to assess that the Veteran's tinnitus and hearing loss disabilities are service related, such opinions and conclusions based upon an inaccurate factual premise have no probative weight with respect to the onset and cause of the Veteran's current tinnitus and sensorineural hearing loss.  In this case, as explained above, the credible and probative lay and medical evidence does not show that the Veteran had any complaints of ringing in the ears or diminished hearing at the time of the in-service noise exposure, which have continued since service; and the Veteran, himself, provided a medical history specifically denying the same upon his  separation from service in March 1969.  Thus, the Veteran has presented neither reliable nor probative medical evidence linking his current tinnitus and hearing loss disability to his period of service based on an accurate review of the evidentiary record.  Moreover, the Veteran was provided the opportunity to submit medical or lay evidence documenting or corroborating the Veteran's complaints of tinnitus and decreased hearing prior to 2005.  See December 2009 Board remand.

There is also no competent and probative medical evidence of a link between the Veteran's current tinnitus and hearing loss disability and his active duty service.  The Board has determined that the Veteran's history regarding his hearing loss is not reliable.  In addition, the VA examiner in the May 2006 and December 2010 VA audiology examinations concluded, based upon the Veteran's reported history, an audiological evaluation, and a review of the claims file, including the service records, that it was less likely than not that hearing loss and tinnitus were caused by or the result of military related acoustic trauma and that the current hearing loss and tinnitus were most likely a result of a longstanding condition whose severity had progressed over time from exposure to post-military occupational and recreational noise.  As noted above, these examinations have been accepted as adequate.  Martinak v. Nicholson, 21 Vet. App. 447, 445 (2007).  See 38 C.F.R. §§ 3.159(c) (4), 3.326 (2011).  Thus, they are afforded more probative value.  

VA treatment provider in July 2006 and the February 2010 private physician noted the Veteran's noise exposure in service and his account of ringing in the ears and decreased hearing ever since that time and concluded that bilateral hearing loss and tinnitus were related to his military noise exposure, but these statements were based on the Veteran's reported history of an in-service onset with continuing complaints of hearing loss and tinnitus after service.  The Board has determined that the Veteran's history regarding his hearing loss and tinnitus is not reliable, and in any event, information simply recorded by a medical examiner and unenhanced by any additional medical comment does not constitute competent medical evidence.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995).

In addition, as discussed above, the July 2006 conclusion of the VA treatment provider and the February 2010 opinion of the private physician have been afforded neither credibility nor probative weight with respect to these claims.  As such, the May 2006 and December 2010 VA examiner's opinions, which have been afforded greater probative weight, reflects his findings that, it was less likely than not that hearing loss and tinnitus were caused by or the result of military related acoustic trauma and that the current hearing loss and tinnitus were most likely a result of a longstanding condition whose severity had progressed over time from exposure to post-military occupational and recreational noise.  

Therefore, as there is no credible and probative evidence of a nexus between the Veteran's active service and his currently diagnosed bilateral hearing loss and tinnitus, the preponderance of the evidence is against a finding that the Veteran's bilateral hearing loss and tinnitus are related to his active military service.  As such, the claims for service connection for bilateral hearing loss and tinnitus are denied.

In reaching the conclusion above the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims for service connection for bilateral hearing loss and tinnitus, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  



ORDER

Service connection for bilateral hearing loss is denied.  

Service connection for tinnitus is denied.  




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


